APPEAL FEE REQUEST
                                     05-15-01512-CV
                      JOHN F. WARREN
                      COUNTY CLERK
                      GEORGE ALLEN BUILDING
                      CIVIL PROCESS
                      600 COMMERCE ST .. SUITE 101
                      DALLAS, TEXAS 75202-3504                                   RECEIVED IN
                                                                            5th COURT OF APPEALS
                      214653-7596
                                                                                DALLAS, TEXAS
                                                                           12/14/2015 11:41:33 AM
December 14, 2015                                                                 LISA MATZ
                                                                                    Clerk
Richard Mann
18601 LBJ Freeway
Suite 525
Mesquite, Texas 75150

In Re: CC-13-05584-A JUSTINE INGELS vs. DIANE R. EARNEST

Mr. Mann:

In accordance w'lth Rule 51, of the Texas Rules of Court. the Clerk's Record in the above
referenced case has been prepared and ready for delivery to the Fifth Supreme Judicial District
Court of Appeals for the State of Texas.

A copy of the Index and Cost Bill of the Record is enclosed for your reference and a copy of the
Index has been mailed to the opposing counsel.

The fee for preparIng t'ne Original Clerk's Record is $60 .00 (Sixty dollars & 00J1 00). Please make
check payable to John F. Warren, County Clerk, promptly. Once the fees have been received, the
Record will be delivered to the Court of Appeals.


Thank You,


 A1MwvE!¥fJin~
Alina Espinoza, Deputy Clerk


Cc:     Carlos A. Balido
        10440 N. Central Expwy
        Meadow Park Tower
        Suite 1500
        Dallas, Texas 75231


Cc:     Fifth District Court of Appeals
        600Commerce, 2nd Floor
        Dallas, Texas 75202